Case 0:20-cv-61321-WPD Document 5 Entered on FLSD Docket 07/22/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                             FT. LAUDERDALE DIVISION

                            Civil Action No. 0:20-cv-61321-WPD


    DAVID “RYAN” McCAIGUE, an individual,

           Plaintiff,

    vs.

    DOENCH WEALTH MANAGEMENT, LLC;
    and BRIAN H. DOENCH, an individual,

          Defendants.
    ______________________________________/

                                NOTICE OF APPEARANCE

           Notice is hereby given that Kimberly T. Mydock, Esq. of McGuireWoods LLP

    enters her appearance as counsel for Defendants Doench Wealth Management, LLC and

    Brian H. Doench in the instant case. All pleadings, papers, and correspondence in this

    matter should be served upon the undersigned counsel.
Case 0:20-cv-61321-WPD Document 5 Entered on FLSD Docket 07/22/2020 Page 2 of 3




    Dated: July 22, 2020         MCGUIREWOODS LLP


                                 By:    /s/ Kimberly T. Mydock
                                    Kimberly T. Mydock (FL Bar No. 100571)
                                    kmydock@mcguirewoods.com
                                    50 North Laura Street, Suite 3300
                                    Jacksonville, FL 32202-3661
                                    Telephone: 904-798-3200
                                    Facsimile: 904-798-3207

                                    Larissa LPC Sneathern
                                   (pro hac vice forthcoming)
                                    lsneathern@mcguirewoods.com
                                    652 Peter Jefferson Parkway
                                    Suite 350
                                    Charlottesville, VA 22911
                                    Telephone: 434-977-2593
                                    Facsimile: 434-980-2222

                                 Attorneys and Trial Counsel for Defendants Doench
                                 Wealth Management, LLC and Brian H. Doench




                                       2
Case 0:20-cv-61321-WPD Document 5 Entered on FLSD Docket 07/22/2020 Page 3 of 3




                              CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on July 22, 2020, I electronically filed the foregoing
    with the Clerk of the Court by using the CM/ECF system which will send a notice of
    electronic filing to the following:

    David Silver, Esq.
    D.Silver@SilverMillerLaw.com
    11780 W. Sample Road
    Coral Springs, Florida 33066
    Attorney for Plaintiff David “Ryan” McCaigue



                                             /s/ Kimberly T. Mydock




                                             3
